Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 1 of 18 PageID #: 5815
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


                                                         §
       UNILOC 2017 LLC,                                  §            CASE 2:18-cv-00504-JRG
                                                         §           JURY TRIAL DEMANDED
            Plaintiff,                                   §
                                                         §                  Filed Under Seal
       v.                                                §
                                                         §
       GOOGLE, INC.,                                     §
                                                         §
            Defendant.                                   §
                                                         §
                                                         §



       PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO TRANSFER VENUE1




   1
     Google filed nearly identical motions to transfer in Case Nos. 2:18-cv-00491, 492, 493, 496, 497, 499,
   501, 502, 503, 504, 548, 550, 551, 552, and 553. Except where indicated, Uniloc’s responses to each motion
   are identical. For convenience, sections of Uniloc’s responses that are case specific are identified as “CASE
   SPECIFIC.” Because this response contains voluminous exhibits, all of which are identical in each of the
   15 filings, Uniloc is uploading the exhibits only to Case No. 2:18-cv-00548 to reduce the burden on Court
   and party resources. Cites to Uniloc’s exhibits herein refer to the exhibits attached to Uniloc’s response in
   the 548 case. Uniloc is serving the exhibits on counsel in all 15 cases.




                                                        1
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 2 of 18 PageID #: 5816
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                         TABLE OF CONTENTS
   INTRODUCTION .......................................................................................................................... 1
   BACKGROUND ............................................................................................................................ 1
      A.        CASE SPECIFIC Google allegations. ............................................................................. 1
      B.        Google points to no Uniloc office, employee, or document in the CAND. ..................... 2
      C.        Uniloc has an office, documents, and employees in or near this District. ....................... 2
      D.        Google has extensive ties to this District and to Texas. ................................................... 2
      E.        “Third-party” information Google points to is directly available from Uniloc. .............. 4
      F. Google ignores potential third-party information outside California. ................................. 5
   LEGAL STANDARD ..................................................................................................................... 6
   ARGUMENT .................................................................................................................................. 7
      A.        THE PRIVATE INTEREST FACTORS DO NOT FAVOR TRANSFER. .................... 7
           1.      Google fails to prove ease of access to sources of proof favors transfer. ..................... 7
           2.      Google fails to prove compulsory process favors transfer. .......................................... 9
           3.      The cost of attendance for willing witnesses does not favor transfer. ........................ 11
           4.      Other practical problems weigh against transfer. ....................................................... 13
      B.        THE PUBLIC INTEREST FACTORS DO NOT FAVOR TRANSFER. ..................... 13
           1.      Court congestion weighs against transfer. .................................................................. 13
           2.      The interest in having the dispute decided locally is neutral. ..................................... 13
   CONCLUSION ............................................................................................................................. 14
   CERTIFICATE OF SERVICE ..................................................................................................... 15
   CERTIFICATE TO FILE UNDER SEAL ................................................................................... 15




                                                                        2
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 3 of 18 PageID #: 5817
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                 TABLE OF AUTHORITIES


   Cases

   Frederick v. Advanced Fin. Sols., Inc.,
     558 F. Supp. 2d 699 (E.D. Tex. 2007) ...................................................................................... 11

   In re Genentech,
      566 F.3d 1338 (Fed. Cir. 2009)................................................................................................. 11

   In re Radmax, Ltd.,
      720 F.3d 285 (5th Cir. 2013) ...................................................................................................... 6

   In re Volkswagen of Am., Inc.,
      545 F.3d 304, 315 (5th Cir. 2008) (en banc) .......................................................................... 6, 7

   Innovative Display Technologies LLC v. BMW of North America, LLC, et al.,
     2:14-CV-00106-JRG, 2015 WL 1459188 (E.D. Tex. Mar. 31, 2015) ................................ 11, 14

   Sleepy Lagoon, Ltd., v. Tower Grp., Inc.,
      809 F. Supp. 2d 1300 (N.D. Okla. 2011) .................................................................................... 6

   Uniloc USA, et al v. Google, Inc.,
     Civil Action No. 2:16-CV-00566-JRG (May 15, 2017) ............................................................. 7




                                                                      3
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 4 of 18 PageID #: 5818
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                            INTRODUCTION

           Google’s motion applies a double standard. Unable to point to any Uniloc employees,

   offices, or documents in the Northern District of California (the “CAND”), Google instead focuses

   on all alleged connections of Uniloc 2017 and any other alleged related Uniloc entity to the State

   of California. See Mtn. at 1, ¶ 2. Google takes the opposite approach in discussing its ties to the

   Eastern District of Texas (“this District”), arguing it has no offices or employees in this District

   but ignoring (1) its hundreds of employees and multiple offices in Texas and (2) its extensive ties

   to this District. In reality, (1) Google’s ties to Texas greatly exceed Uniloc 2017’s ties to California

   and (2) Google’s ties to this District greatly exceed Uniloc 2017’s alleged ties to the CAND.

           Regarding the location of documents, Google relies on misdirection and sleight of hand.

   Google does not discuss the location of its own documents because Google knows this fact weighs

   against transfer. Instead, Google attempts to create the illusion that most documents will come

   from third parties in California by pointing to “third party” information that is directly available

   from Uniloc 2017 and by ignoring third parties with relevant information outside the CAND,

   including third parties in or near this District. In reality, (1) the majority of documents will come

   from Google or Uniloc 2017, the location of which does not favor transfer, and (2) the majority of

   third-party information is not in or near the CAND. At the same time, Google ignores third parties

   outside the CAND who have relevant information, including those in or near this District.
           Finally, Google’s motion exaggerates the number of potential witnesses in California or

   the CAND but (1) identifies no Uniloc 2017 witness in the CAND, (2) fails to produce reliable

   evidence supporting the alleged locations and knowledge of Google witnesses, and (3) identifies

   no willing nonparty witness (in the CAND or elsewhere).

                                             BACKGROUND

           A.      CASE SPECIFIC

           Google argues that the location of the named inventor of the ’954 patent in suit favors

   transfer because Mr. Etchegoyen spends time in California, but Mr. Etchegoyen is a party witness
   who has testified that he prefers, and finds more convenient, this District. Richins Decl., Ex. 9 at

                                                      1
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 5 of 18 PageID #: 5819
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   59:5-7 (testifying Texas is more convenient that CAND). Google claims it is unaware of any

   inventors in this District and concludes, therefore, that “evidence related to the conception and

   reduction to practice of the claimed invention may be located in or near the [CAND].” Mtn.,

   Background § II. There is no logic to this conclusion. Google’s allegation that it is unaware of

   any inventor in this District does not support the conclusion that evidence of the invention might

   therefore be in the CAND. Patents disclosed in Google’s invalidity contentions include inventors

   from Driftwood, Texas and Austin, Texas. The publicly available chain of title identifies prior

   owners with correspondent addresses in Plano, TX, and Minneapolis, MN.

          B.      Google points to no Uniloc office, employee, or document in the CAND.

          Google identifies no Uniloc office, employee, or document in the CAND. Instead, Google

   argues “Uniloc 2017 has strong ties to California” and points to Uniloc employees and offices

   outside of the CAND. Mtn., Background § II. Not only does Google’s motion fail to identify a

   Uniloc office, employee, or document in the CAND, it fails to identify any connection to the

   CAND other than its loan agreement with             . Id.

          C.      Uniloc has an office, documents, and employees in or near this District.

          Uniloc and its predecessor companies have been in this District for more than a decade.

   Uniloc opened its Plano office in 2007 and expanded to a second location in Tyler in 2009.

   Decl. ¶ 2. Since then, all physical documents kept by Uniloc have been kept in Plano or Tyler. Id.
   Last year, Uniloc closed its Plano office and consolidated back into its Tyler location. Id. All

   physical documents kept by Uniloc are now in Tyler. Id. All correspondence from the USPTO to

   Uniloc is sent to the Tyler office. Id. Any other Uniloc documents are stored in the cloud and are

   accessible from either district. Uniloc also has an office in Newport Beach, California.

                                                                          It is undisputed that Uniloc

   has Texas employees who live near this District and, at times, work out of Uniloc’s Tyler office.

          D.      Google has extensive ties to this District and to Texas.

          Google has extensive ties to this District and to Texas. It is undisputed that Google offers
   its products and services, including the accused products, to customers and potential customers

                                                   2
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 6 of 18 PageID #: 5820
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   throughout Texas and this District. See Complaint.2 Google gathers data on residents of this

   District through its hardware, devices (e.g., phones, tablets, and home audio devices), operating

   systems, and apps.3 Google also provides cell phone and television services to users of this district.

           As outlined in this Court’s decisions in SEVEN and Super Interconnect, Google exercised

   almost exclusive control over GGC servers in this District at least until late November 2018. And

   as outlined in Uniloc 2017’s response to Google’s pending motion to dismiss,

                                                                   . Further, Google operates its Google

   Maps Street View business and services in this District, as evidenced by the Google Maps Street

   View image of the courthouse in Marshall, Texas included in Uniloc’s complaint.

           Google’s ties to Texas are too numerous to list. Google has purchased land in Midlothian,

   Texas where it plans to build a half-a-billion-dollar data center. See Complaint (citing sources).

   Since 2007, Google has employed “hundreds” of employees in Texas, including in Austin, Texas.

   Id. Google has at least one current office in Austin, on North MoPac Expressway, and additional


   2
    Non-limiting examples include Google Search, Maps, Translate, Chrome Browser, YouTube, YouTube
   TV, Google Play Music, Chromecast, Google Play Movies and TV, Android Phones, Android Wear,
   Chromebooks, Android Auto, Gmail, Google Allo, Google Duo, Google+, Google Photos, Google
   Contacts, Google Calendar, Google Keep, Google Docs, Google Sheets, Google Slides, Google Drive,
   Google Voice, Google Assistant, Android operating system, Project Fi Wireless phone systems, Google
   Pixel, Google Home, Google Wifi, Daydream View, Chromecast Ultra.
   3
     As an example, Google gathers data when a resident runs its operating systems and apps (e.g., location
   services).      See e.g., “AP Exclusive: Google tracks your movements, like it or not,”
   https://apnews.com/828aefab64d4411bac257a07c1af0ecb/AP-Exclusive:-Google-tracks-your-
   movements,-like-it-or-not. As another example, Google gather’s data when a resident interacts with
   Google’s plethora of services such as search, email, and music and movie streaming. See
   https://safety.google/privacy/data/ (indicating that Google gathers data from “things you search for,”
   “Videos you watch,” “Ads you view or click,” “Your location,” “Websites you visit,” and “Apps, browsers,
   and devices you use to access Google services”). As yet another example, Google gathers data by listening
   and recoding everything a resident says within proximity of one of its products such as Google Home. See
   https://www.unilad.co.uk/technology/google-is-listening-to-everything-we-say-and-you-can-hear-it-back/
   (“Tech giant and the font of all pub quiz knowledge, Google, can quietly record many of the conversations
   that people have in close proximity to its products.”). Others have reported that Google gathers “where
   you’ve been,” “everything you’ve ever searched – and deleted,” “all the apps you use,” “all of your
   YouTube history,” “which events you attended, and when,” “information you deleted [on your computer],”
   “your workout routine,” “years’ worth of photos,” and “every email you ever sent.” See
   https://www.theguardian.com/commentisfree/2018/mar/28/all-the-data-facebook-google-has-on-you-
   privacy.

                                                      3
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 7 of 18 PageID #: 5821
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   office locations at University Park and Austin’s Children Museum. Id. Google has leased over

   200,000 square feet of office space in Austin, Texas, at 500 East 2nd Street. Id. As of September

   2018, Google had job postings for Addison, Dallas, Midlothian, and Austin, Texas. Id. On

   information and belief, Google has at least eleven entities registered to do business in Texas. Id.

   Google invested $200,000,000 in the Spinning Spur wind farm project in Oldham County, Texas.

   Id. Google provides the State of Texas with aerial imagery. Id. Google’s Waze traffic app partners

   with cities and businesses in Texas. Id.
           E.      “Third-party” information Google points to is directly available from Uniloc.
           Aside from prior art identified in certain cases, all “third-party” information Google points
   to in Background § III of its motion is directly available from Uniloc 2017 (and most is Uniloc

   2017’s information, not third-party information).




                                                                                               Thus, there

   is no weight to Google’s claim that it needs third party information about

                                                                     Moreover,

                                                                                             was relevant,
   id., and (as Google admits)                                                       Finally, any relevant


   4




   5
    Google’s insistence                                   would be analogous to Uniloc insisting that Google
   Patents, including the location of every Google employee who works on Google Patents, because Google
   may have used Google Patents to locate potential prior art.

                                                      4
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 8 of 18 PageID #: 5822
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   information allegedly had by               and            employees (namely, agreements between

   Uniloc and          ) is information Google has obtained directly from Uniloc 2017.6

          F.      Google ignores potential third-party information outside California.

          Google ignores potential third-party witnesses and information outside California,

   including potential third-party witnesses and information in or near this District.




   6
     Google filed a motion to compel against         in Delaware but has withdrawn the motion because the
   documents are available from Uniloc. Richins Decl., Ex. 8. The only specific      documents identified
   in Google’s motion to transfer are documents produced by Uniloc 2017. See Mtn., Background § III (citing
   Exhibits AB, AC, AD, Q, AE, and AF – all of which were produced by Uniloc 2017).
   7




                                                      5
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 9 of 18 PageID #: 5823
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                            LEGAL STANDARD

             A party seeking transfer under § 1404 must show good cause, demonstrating that the

   transferee venue is “clearly more convenient.” In re Volkswagen of Am., Inc., 545 F.3d 304, 315

   (5th Cir. 2008) (en banc) (emphasis added). Although a plaintiff’s choice of venue is not a distinct
   factor in the venue transfer analysis, “it is nonetheless taken into account as it places a significant

   burden on the movant to show good cause for the transfer.” Id. at 314 n.10 (emphasis added).

             When deciding a motion to transfer under § 1404(a), the court may consider undisputed

   facts outside of the pleadings such as affidavits or declarations, but it must draw all reasonable

   8




   9
       https://www.centurylink.com/business/resources/contact-an-expert.html

                                                       6
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 10 of 18 PageID #: 5824
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   inferences and resolve factual conflicts in favor of the non-moving party. See Sleepy Lagoon, Ltd.,

   v. Tower Grp., Inc., 809 F. Supp. 2d 1300, 1306 (N.D. Okla. 2011). The Fifth Circuit has been

   careful to emphasize that district courts should not merely engage in a “raw counting” exercise

   that tallies up the factors favoring transfer and the factors militating against transfer. In re Radmax,

   Ltd., 720 F.3d 285, 290 n.8 (5th Cir. 2013). Instead, the Court must make factual determinations

   to ascertain the degree of actual convenience, if any, and whether such rises to the level of “clearly

   more convenient.” See id. Where the present and proposed forums are both roughly similar in

   terms of convenience, courts should not conclude that the proposed transferee forum is “clearly

   more convenient.” Volkswagen, 545 F.3d at 315. While “clearly more convenient” is not equal to

   “clear and convincing,” a movant must show materially more than a mere preponderance of

   convenience, lest the standard have no real or practical meaning. See id. When applying the

   convenience factors and the related factual arguments in each unique case, courts should be careful

   not to lose sight of the plaintiff’s choice of forum and its historical significance. Id.

                                               ARGUMENT

           Google’s motion should be denied because Google fails to satisfy its significant burden of

   proving the CAND is clearly more convenient than this District.

           A.      THE PRIVATE INTEREST FACTORS DO NOT FAVOR TRANSFER.

                   1.      Google fails to prove ease of access to sources of proof favors transfer.
           Google fails to prove ease of access to sources of proof favors transfer. When considering

   the relative ease of access to sources of proof, a court looks to where documentary evidence, such

   as documents and physical evidence, are stored. Volkswagen, 545 F.3d at 316.

                           a.      The location of Google’s documents weighs against transfer.

           Google’s motion is silent concerning the location of Google’s documents because Google

   knows this factor weighs heavily against transfer. As Google has previously admitted, Google

   documents relating to its products are hosted on Google’s servers, most of which are nearer to this

   District than the CAND. See Uniloc USA, et al v. Google, Inc., Civil Action No. 2:16-CV-00566-
   JRG (May 15, 2017) (Richins Decl., Ex. 6 at 4). According to Google’s own website, Google

                                                      7
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 11 of 18 PageID #: 5825
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   “own[s] and operate[s] data centers around the world to keep [its] products running 24 hours a

   day, 7 days week.”10 Of the 11 data centers in North America, none are in California. Id. The

   nearest data center to this District at the time this suit was filed was in Mayes County, Oklahoma11

   – approximately 313 miles from Marshall, Texas. Further, in June 2019, Google broke ground on

   a $600 million data center in Midlothian, Texas.12 With the exception of data centers in Oregon

   and Nevada, all of the data centers are closer to the Eastern District of Texas than the CAND, id.,

   and Google did not break ground on the data center in Nevada until July 2019, after this case was

   filed.13 At the time this suit was filed, the nearest data center to the CAND was in The Dalles,

   Oregon – approximately 620 miles from San Francisco (almost twice as far as the nearest data

   center to this District). Thus, the location Google’s documents weighs against transfer.

                             b.       The location of Uniloc 2017’s documents weighs against transfer.

             The location of Uniloc 2017’s documents also weighs against transfer. Uniloc 2017’s

   documents are stored in the cloud and are equally accessible from this District or the CAND.

   Further, physical copies of Uniloc 2017 documents are stored in this District. Before September

   2018, Uniloc stored all physical documents in either Plano or Tyler, Texas.                Decl. ¶ 2. In

   September 2018, Uniloc moved all physical documents then being stored in Plano to its Tyler

   office. Id.                    assisted in the physical closing of the Plano office and drove a truckload

   of boxes himself. Id. Since that time, all physical documents kept by Uniloc 2017 have been kept
   in its Tyler, Texas office. Id.       Google’s own evidence confirms this. Mtn., Background § III

   (citing Ex. H at 64:12-15) (testifying the Tyler, Texas office is used “mainly as an archive/storage

   area for all of Uniloc’s paper documents.”) (emphasis added).14

   10
        https://www.google.com/about/datacenters/locations/
   11
        https://www.google.com/about/datacenters/locations/mayes-county/
   12
        https://www.google.com/about/datacenters/locations/midlothian/
   13
        https://www.google.com/about/datacenters/locations/henderson/
   14




                                                         8
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 12 of 18 PageID #: 5826
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



          Thus, while Uniloc 2017 documents are accessible anywhere, the physical location of

   Uniloc 2017 documents weighs against transfer and should be given some weight.

                          c.        Nonparty documents do not weigh in favor of transfer.

          Google’s speculation about the existence and location of nonparty documents does not

   weigh in favor of transfer. Rather than identify specific, relevant information held by nonparties,

   Google speculates that certain “third parties” “may” have or are “likely” to have unspecified

   information. Mtn., Background § III, Argument § II.C. Google’s speculation about the existence

   and location of information nonparties might have cannot satisfy Google’s burden of proof.

          Further, as explained above, most of the so-called nonparty information identified by

   Google is, in fact, party information.

                           Uniloc has the same agreements and has produced them. See Resp.,

   Background § E (above). The same is true of any                                        , which Google

   attempts to categorize as third-party information despite admitting it is owned by Uniloc 2017.

   See id. Any relevant information from                 can be obtained directly from Uniloc.

          Moreover, as explained in Background § F above, multiple nonparties located in or near

   this District have information at least as relevant as the nonparty information relied on by Google.

          CASE SPECIFIC: As explained above, the location of prior owners of the patent does not

   weigh in favor of transfer. Further, if any weight is given to the location of prior artists, this fact
   should weigh against transfer.
                  2.      Google fails to prove compulsory process favors transfer.
          Google fails to prove the availability of compulsory process favors transfer.
                          a.        CASE SPECIFIC: Prior artists do not weigh in favor of transfer.
          Inventors of prior art rarely, if ever, actually testify at trial, and Google identifies no prior

   artists in its motion. If any weight is given prior artists under this factor, however, weight should




                                                     9
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 13 of 18 PageID #: 5827
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   be given to those identified by Uniloc (above) that are nearer to this District than the CAND.
                                 b.      No weight should be given to the alleged third-party witnesses
                                         identified in Background § III of Google’s motion.
              No weight should be given to the alleged “third-party” witnesses identified in Background

   § III of Google’s motion. As explained above, most of the “third parties” identified by Google are

   not third parties                                                    or have no information not available

   directly from Uniloc                                                , and individuals who allegedly have

   information about

              Further, Google does not claim it intends to call most of them to trial. The only specific
   nonparty witnesses Google hints it might attempt to call to trial are                                      .

   Even for these, Google does not unequivocally claim it intends to call them. The information

   Google claims                      has (the

                                                    ) is directly available from Uniloc 2017. The same is

   true of                , whose declarations have already been produced by Uniloc 2017. While the

   parties dispute the legal affect of the facts stated in                    declarations, they do not dispute

   the facts. There is no reason to expect                    to be called to testify at trial.

              Google’s vague allegation that “several third-party witnesses” “may need to testify as to

   the formation and incorporation of Uniloc 2017 and CF Uniloc, standing, and other issues,

   including damages” (Mtn., Argument § II.A) cannot satisfy Google’s burden. Likewise, the mere

   fact that                                          does not prove               employees are necessary to

   testify at trial.16 Information about Uniloc’s formation can be directly obtained from Uniloc.

              To the extent any weight is given to the individuals in Background § III of Google’s

   motion, similar weight should be given to the individuals in Background § F of this response, who


   15
        Richins Decl., Ex. 8.
   16
        This Court previously rejected similar arguments by Google. Richins Decl., Ex. 6 (“


                            ).

                                                         10
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 14 of 18 PageID #: 5828
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   are as likely to testify as the “nonparty” witnesses Google identifies.
                  3.      The cost of attendance for willing witnesses does not favor transfer.
          Google also fails to prove the cost of attendance for willing witnesses favors transfer. “The

   convenience of the witnesses is probably the single most important factor in a transfer analysis.”

   See In re Genentech, 566 F.3d 1338, 1342 (Fed. Cir. 2009). While the Court must consider the

   convenience of both party and non-party witnesses, it is the convenience of willing, non-party

   witnesses that is the more important factor and is accorded greater weight in a transfer of venue

   analysis. Innovative Display Technologies LLC v. BMW of North America, LLC, et al., 2:14-CV-

   00106-JRG, 2015 WL 1459188 (E.D. Tex. Mar. 31, 2015). The convenience of party witnesses
   is given little weight. See Frederick v. Advanced Fin. Sols., Inc., 558 F. Supp. 2d 699, 704 (E.D.

   Tex. 2007).
                          a.       Google identifies no willing nonparty witnesses.
          Google fails to identify any willing nonparty witnesses.           This Court has repeatedly

   recognized this factor requires evidence that a potential witness is a willing witness. See, e.g.,

   BMW of North America, 2015 WL 1459188 (finding this factor weighed against transfer where

   the only evidence of a non-party’s willingness was his declaration that he was willing to testify in

   this District) (“While CAND is closer and relatively more convenient than EDTX, there has been

   no indication that this inventor is willing to travel to either venue for trial.”). In BMW of North

   America, this Court reasoned:
          BMW argues that “Mr. Parker has not declared that it would be more difficult for
          him to travel to New Jersey than Texas” and that IDT’s suits in Delaware on the
          Patents-in-Suit show that it would not be less convenient for Mr. Parker to travel to
          New Jersey. Though BMW is correct in stating that Mr. Parker’s declaration is
          devoid of any mention of New Jersey, such an absence does not indicate his
          willingness to travel to New Jersey. If he was equally willing to travel to New
          Jersey, he surely would have said so. He did not. His only statement shows his
          willingness to travel to East Texas.
   Id. (internal cites omitted). Because Google fails to identify any willing nonparty witnesses, it

   fails to prove the cost of attendance for willing nonparty witnesses favors transfer. Further,




                                                    11
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 15 of 18 PageID #: 5829
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                              b.      Google fails to prove the location of its witnesses favors transfer.
             Google also fails to prove the convenience of Google’s party witnesses favors transfer.

   First,



                               . Mr. Orr does not know and did not communicate with the individuals

   identified in his declaration.17 He based his testimony about their alleged




                                                                                       Mr. Orr’s declaration

   testimony is inadmissible under Federal Rule of Evidence 602, and the statements of the
   Unidentified Interviewees he relied on are inadmissible hearsay.

             Second, Google’s amended disclosure, which Google cites as evidence, should be

   disregarded because it is merely a bald and self-serving assertion by Google.
                              c.      The convenience of Uniloc witnesses does not support transfer.
             In the absence of any evidence that the CAND is more convenient for Google witnesses or

   willing non-party witnesses, this case should not be transferred for the supposed convenience of

   Uniloc’s witnesses who are willing to testify, and prefer to testify, in this District. Richins Decl.,

   17
        Richins Decl., Ex. 12 at 36:16 – 37:17; 49:15 – 50:6; 57:19-23; 58:3 – 59:16

                                                         12
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 16 of 18 PageID #: 5830
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   Ex. 9 at 59:5-7 (testifying Texas is more convenient that CAND);

                 For                                       , a flight from Newport to Shreveport is

   approximately 5 hours, about 3.5 hours longer than a flight to San Francisco. This is not, however,

   the only consideration in evaluating convenience. Uniloc 2017 has an office in this District close

   to the courthouse. It does not have an office in the CAND. Further, lodging and meals are likely

   to be significantly less expensive in Marshall than in San Francisco. Moreover,                     is

   in                       , which is much closer to Marshall than San Francisco. Under the totality

   of circumstances, a transfer to the CAND would merely shift conveniences of the parties.
                  4.      Other practical problems weigh against transfer.
          Practical problems include those that are rationally based on judicial economy. Here, the

   parties have already begun Markman briefing and have conducted significant discovery and

   briefing before this Court concerning standing. This Court has invested itself in the Markman

   process by, among other things, appointing technical advisors. A transfer to the CAND will create

   inefficiency by requiring a new court to familiarize itself with these issues. Even if there are no

   practical problems, it does not follow that this factor weighs in favor of transfer, as Google argues.

   Rather, the absence of practical problems would render this factor neutral. Given that Google has

   the burden of proof, a neutral factor should militate against transfer, not in favor of it.
          B.      THE PUBLIC INTEREST FACTORS DO NOT FAVOR TRANSFER.
                  1.      Court congestion weighs against transfer.
          Contrary to Google’s claim that the time to trial is about the same in each district, this
   Court has regularly recognized that this District’s time to trial is shorter than the CAND’s time to

   trial, making the administrative difficulties flowing from court congestion weigh against transfer.

   See Richins Decl., Ex. 10 at 11 (order entered by this Court).
                  2.      The interest in having the dispute decided locally is neutral.
          Uniloc 2017 and its predecessor entities have been in this District for more than a decade.

   Uniloc 2017 has no office or employees in the CAND. Uniloc 2017’s general ties to California
   does not give the CAND an interest in this case. This District has at least as much interest in the


                                                     13
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 17 of 18 PageID #: 5831
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



   outcome of this case as the CAND.

           Further, Google’s activities related to the Accused Product are not primarily centered in

   the CAND, as Google insists. Rather, the Accused Product is provided from Google’s data centers,

   which are closer to this District than the CAND. Google’s reliance on Volkswagen is unavailing.

   There, the Dallas Division had a local interest in the case because the accident that gave rise to the

   case occurred in the Dallas Division and, therefore, affected the residents of that division. Here,

   Google’s infringing activity that gives rise to this suit occurs in this District and affects, directly

   and indirectly, the residents of this District.

                                              CONCLUSION

           On balance, the private and public interest factors weigh against transfer. Thus, because

   Google has not met its “substantial burden” in showing that a transfer to the CAND is “clearly

   more convenient,” its Motion should be denied.


   Dated: December 12, 2019                          Respectfully submitted,

                                                     /s/ James L. Etheridge

                                                     James L. Etheridge
                                                     Texas State Bar No. 24059147
                                                     Ryan S. Loveless
                                                     Texas State Bar No. 24036997
                                                     Brett A. Mangrum
                                                     Texas State Bar No. 24065671
                                                     Travis Lee Richins
                                                     Texas State Bar No. 24061296
                                                     ETHERIDGE LAW GROUP, PLLC
                                                     2600 E. Southlake Blvd., Suite 120 / 324
                                                     Southlake, Texas 76092
                                                     Telephone: (817) 470-7249
                                                     Facsimile: (817) 887-5950
                                                     Jim@EtheridgeLaw.com
                                                     Ryan@EtheridgeLaw.com
                                                     Brett@EtheridgeLaw.com
                                                     Travis@EtheridgeLaw.com
                                                     ATTORNEYS FOR UNILOC



                                                       14
Case 2:18-cv-00504-JRG-RSP Document 145 Filed 12/18/19 Page 18 of 18 PageID #: 5832
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                     CERTIFICATE OF SERVICE
           I certify that on December 12, 2019 the foregoing document was served upon all counsel
   of record by email.

                                                   /s/ Travis Lee Richins
                                                   Tavis Richins

                               CERTIFICATE TO FILE UNDER SEAL
            I certify that this response is being filed under seal pursuant to the protective order entered
   in this case.
                                                     /s/ Travis Lee Richins
                                                      Travis Richins




                                                     15
